       Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 1 of 10                       FILED
                                                                                    2021 Jul-27 PM 02:05
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


9ROOFTOPS MARKETING, LLC,                     ]
f/k/a BLR FURTHER, LLC,                       ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]             2:20-cv-02001-ACA
                                              ]
SW SAFETY SOLUTIONS, INC.,                    ]
                                              ]
      Defendant.                              ]

                           MEMORANDUM OPINION

      After Defendant SW Safety Solutions, Inc. (“SW Safety”) refused to pay

$128,955.04 for services Plaintiff 9Rooftops Marketing, LLC f/k/a BLR Further,

LLC (“9Rooftops”) performed, 9Rooftops filed this lawsuit, asserting claims for

breach of contract and quantum meruit/unjust enrichment. (Doc. 1 at 5). SW Safety

moves to dismiss the complaint for lack of personal jurisdiction, under Federal Rule

of Civil Procedure 12(b)(2), and for improper venue, under Rule 12(b)(3). (Doc.

16). Because SW Safety’s Rule 12(b) motion is procedurally improper, and at the

parties’ request (doc. 22 at 1), the court converts the motion to dismiss into a motion

for summary judgment.

      The court concludes that SW Safety did not have sufficient minimum contacts

with Alabama to satisfy the Due Process Clause of the Fourteenth Amendment and
        Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 2 of 10




therefore WILL GRANT the motion for summary judgment for lack of personal

jurisdiction and WILL DISMISS this action WITHOUT PREJUDICE.

I.    BACKGROUND

      In deciding a motion for summary judgment due to lack of personal

jurisdiction, the court takes the allegations in the complaint as true to the extent that

the defendant has not controverted them with evidence. Ruiz de Molina v. Merritt

Furman Ins. Agency, Inc., 207 F.3d 1351, 1356 (11th Cir. 2000); Madara v. Hall,

916 F.2d 1510, 1514 (11th Cir. 1990). Where the parties’ evidence conflicts, the

court must accept the plaintiff’s evidence. Ruiz de Molina, 207 F.3d at 1356. And

the court must draw all reasonable inferences in the plaintiff’s favor. Id.

      SW Safety, a California-based manufacturer and seller of gloves, was looking

for advertisement services to market its new GraphEx glove nationwide. (Doc. 16-

1 at 2 ¶¶ 1–4). After a recommendation from another marketing firm (doc. 16-1 at

3 ¶¶ 4–5), SW Safety requested a proposal of advertisement services from BLR

Further, an Alabama limited liability company that 9Rooftops later acquired. (Doc.

1 at 1 ¶¶ 1–2, 2 ¶ 8). BLR Further suggested that two of its employees travel to

California to give a presentation at SW Safety’s office. (Doc. 16-1 at 3 ¶ 6). After

that presentation, SW Safety requested estimates for “performing ad campaigns,

website rebuild, customer acquisition, and other services,” which BLR Further

provided in April 2019. (Doc. 1 at 3–4 ¶ 9–10).


                                           2
       Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 3 of 10




      The next month, BLR Further employees traveled to California to make

another presentation to SW Safety. (Doc. 1 at 1 ¶ 11; Doc. 16-1 at 3 ¶ 7). In June

2019, SW Safety’s marketing director “indicated that SW Safety wanted to run a

GraphEx ad campaign with BLR” (doc. 1 at 3 ¶ 14) and asked BLR Further to create

a lead generation plan (id. at 4 ¶ 19). In June and July 2019, BLR Further designed

an ad concept that SW Safety used in a trade show flier, it produced an ad that SW

Safety ran in a magazine, and it created a lead generation plan that it revised with

input from SW Safety. (Id. at 3–4 ¶¶ 15–16, 19). During this time, SW Safety’s

employees engaged in multiple conference calls and exchanged multiple emails with

BLR Further employees. (Doc. 19-1 at 2–3 ¶¶ 5–6).

      BLR Further’s employees did “most if not” all of their work for SW Safety in

Alabama. (Doc. 1 at 4 ¶ 21). But SW Safety’s marketing director attested that she

did not care where BLR Further performed the work. (Doc. 16-2 at 3 ¶ 7).

      At some point after July 12, 2019, “communications ceased and it became

clear that the business relationship would not go forward.” (Doc. 1 at 4 ¶ 20). BLR

Further submitted invoices requesting payment be sent to its office in Birmingham,

Alabama. (Id. at 4 ¶ 22). But although SW Safety sent one check for $14,950.04, it

later stopped payment on the check. (Id. at 4 ¶ 23). It has refused to pay any of the

$128,955.04 owed to BLR Further. (Id. at 4–5 ¶ 25).




                                         3
        Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 4 of 10




II.   DISCUSSION

      SW Safety moves for summary judgment due to lack of personal jurisdiction

and improper venue. (Doc. 22). Because 9Rooftops has not carried its burden of

showing that the court has personal jurisdiction over SW Safety, the court rules only

on the personal jurisdiction issue.

      To determine whether personal jurisdiction exists in a case brought in federal

court pursuant to diversity jurisdiction, the court must undertake a two-step analysis.

Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc, 593 F.3d 1249, 1257 (11th

Cir. 2010). First, the court must assess whether the exercise of jurisdiction is

appropriate under the forum state’s long-arm statute. Id. Second, the court must

assess whether the exercise of jurisdiction violates the Fourteenth Amendment’s Due

Process Clause. Id. Here, “the two inquiries merge, because Alabama’s long-arm

statute permits the exercise of personal jurisdiction to the fullest extent

constitutionally permissible.” Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 925 (11th

Cir. 2007).

      The Due Process Clause permits two kinds of personal jurisdiction: general

and specific. Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco

Cnty., 137 S. Ct. 1773, 1779–80 (2017). 9Rooftops concedes that this court does

not have general personal jurisdiction over SW Safety (doc. 19 at 5), so the only

question is whether the court has specific personal jurisdiction over SW Safety.


                                          4
        Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 5 of 10




      Specific personal jurisdiction is jurisdiction that “aris[es] out of a party’s

activities in the forum state that are related to the cause of action alleged in the

complaint.” Sloss Indus. Corp., 488 F.3d at 925 (quotation marks omitted); see

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985) (explaining that

individuals have a protected liberty interest to be free from judgments of “a forum

with which he has established no meaningful contacts, ties, or relations,” such that

the non-resident defendant must have “fair warning” that he may be subject to suit

in the forum) (quotation marks omitted). The court has specific jurisdiction over a

non-resident defendant only if the defendant’s contacts with the forum state are:

(1) “related to the plaintiff’s cause of action or . . . [gave] rise to it”; (2) “involve

some act by which the defendant purposefully avails itself of the privilege of

conducting activities within the forum”; and (3) are “such that the defendant should

reasonably anticipate being haled into court there.” Id. (quotation marks omitted).

If the defendant’s contacts with the forum state satisfy those criteria, the court must

determine whether the exercise of jurisdiction would offend “traditional notions of

fair play and substantial justice.” Id. at 925.

      9Rooftops’ complaint alleges SW Safety’s refusal to pay for the advertising

services provided by BLR Further was a breach of contract, and alternatively that

SW Safety was unjustly enriched by receiving the services without paying for them.

(Doc. 1 at 5–6 ¶¶ 26–35). SW Safety’s only contacts with Alabama that are related


                                           5
        Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 6 of 10




to these claims are its telephone calls and emails with BLR Further employees

located in Alabama, BLR Further’s request for payment to be sent to Alabama, and

the check SW Safety sent to Alabama on which it stopped payment. (See Doc. 1 at

2–5). The evidence submitted by both parties could also be construed to suggest that

SW Safety requested BLR Further employees, who were based in Alabama, to travel

to California for the second presentation. (See Doc. 1 at 2 ¶¶ 9–10). The claims of

breach of contract and unjust enrichment are related to these contacts, satisfying the

first part of the test.

       The next question is whether SW Safety purposefully availed itself of the

privilege of conducting activities within Alabama, invoking the benefits and

protections of its laws. See Sloss Indus. Corp., 488 F.3d at 925. 9Rooftops argues

that SW Safety did so through the contract negotiations with BLR Further employees

located in Alabama and through the mailing of a check to Alabama. (Doc. 19 at 8–

9). The court is not persuaded.

       The Eleventh Circuit has held that “a direct solicitation by a foreign defendant

of the business of a forum resident” may amount to purposeful availment when the

parties contemplated either a “continuing relationship” or “some in-forum

performance on the part of the plaintiff.” Sea Lift, Inc. v. Refinadora Costarricense

de Petroleo, S.A., 792 F.2d 989, 994 (11th Cir. 1986). In-forum performance cannot

be the basis of purposeful availment here because SW Safety has established that it


                                           6
        Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 7 of 10




did not care where BLR Further performed its work. (Doc. 16-2 at 3 ¶ 7). So the

court must determine whether SW Safety and BLR Further’s relationship was the

type of “continuing relationship” that could establish purposeful availment.

       The Supreme Court has held that purposeful availment exists where the non-

forum defendant “created ‘continuing obligations’ between himself and residents of

the forum.” Burger King, 471 U.S. at 479 (quoting Travelers Health Ass’n v.

Virginia ex rel. State Corp. Comm’n, 339 U.S. 643 648 (1950)). But “a contract

with an out-of-state corporation, standing alone, is insufficient to create minimum

contracts because a contract is ‘ordinarily but an intermediate step serving to tie up

prior business negotiations with future consequences which themselves are the real

object of the business transaction.’” PVC Windoors, Inc. v. Babbitbay Beach Const.,

N.V., 598 F.3d 802, 811 (11th Cir. 2010) (quoting Burger King, 471 U.S. at 479). In

Burger King, the Supreme Court found a sufficient continuing relationship because

the non-forum defendant entered a 20-year franchise contract “that envisioned

continuing and wide-reaching contacts with Burger King in Florida,” including a

choice-of-law provision requiring the use of Florida law. Burger King, 471 at 480,

482.

       By contrast, the Eleventh Circuit has found a contractual relationship

insufficient where the contract was for a one-time performance, negotiations were

conducted in part within the forum, in part in another country, and in part by fax,


                                          7
       Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 8 of 10




and the contract included an English choice-of-law provision. Sea Lift, Inc., 792

F.2d at 994. In a more recent case, the Eleventh Circuit found negotiation of a

contract insufficient to confer personal jurisdiction where the non-forum defendant

solicited the forum plaintiff for a one-shot operation, the defendant’s duties were to

be performed outside the forum, the non-forum defendant did not have any physical

presence in the forum, and the contract’s choice-of-law provision chose a different

forum’s law. PVC Windoors, Inc., 598 F.3d at 811–12.

      In this case, SW Safety and BLR Further may have entered an oral contract,

but BLR Further has not presented any evidence about the duration of that contract,

the existence of an Alabama choice-of-law provision, any negotiations that took

place physically in Alabama, or any requirement that BLR Further perform its work

in Alabama. To the contrary, SW Safety has proved that it did not care where BLR

Further performed the work. (Doc. 16-2 at 3 ¶ 7). To the extent 9Rooftops relies on

SW Safety’s conference calls and emails with BLR Further employees located in

Alabama, a party does not purposefully avail itself of the privileges of conducting

activities within a State by having “contacts with persons who reside there.” Walden

v. Fiore, 134 S. Ct. 1115, 1122 (2014). Finally, the check that SW Safety mailed to

Alabama cannot establish purposeful availment. See Sea Lift, Inc., 792 F.2d at 994

(“The actual mailing of payments to the forum state has been held not to weigh

heavily in [the purposeful availment] determination.”).         The court therefore


                                          8
       Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 9 of 10




concludes that 9Rooftops has not carried its burden of establishing that SW Safety

purposefully availed itself of the privileges of conducting activities in Alabama.

      A lack of purposeful availment suffices to find that the court does not have

personal jurisdiction over SW Safety. Nevertheless, the court also finds that SW

Safety did not reasonably anticipate being haled into court in Alabama. BLR

Further’s two trips to California in the course of negotiating a contract to perform

services that could be completed anywhere do not give rise to a reasonable

anticipation that SW Safety could be sued in Alabama. See Future Tech. Today, Inc.

v. OSF Healthcare Sys., 218 F.3d 1247, 1251 (11th Cir. 2000) (finding that a non-

forum defendant did not reasonably anticipate being sued in Florida after the Florida

plaintiff engaged in telephone negotiations, traveled to the defendant’s offices to

make a presentation, and ultimately entered into a contract to perform work that

could be done anywhere).

      9Rooftops relies on Diamond Crystal Brands, Inc. to establish personal

jurisdiction, but that case is distinguishable, involving as it did a longstanding

contract for the sale of goods, which the defendant sent agents into the forum state

to pick up. 593 F.3d at 1255–56. Indeed, the Court in Diamond Crystal Brands

reiterated that personal jurisdiction is lacking when “the buyer’s sole contact with

the forum is contracting with a resident seller who performs there.” Id. at 1268.




                                          9
       Case 2:20-cv-02001-ACA Document 25 Filed 07/27/21 Page 10 of 10




Here, SW Safety’s only relevant contact with Alabama was entering a contract with

BLR Further, who chose to perform the work in Alabama.

       Because 9Rooftops has not established that SW Safety had minimum contacts

with Alabama, the court WILL GRANT the motion for summary judgement and

WILL DISMISS the case without prejudice.

III.   CONCLUSION

       The court WILL GRANT SW Safety’s motion for summary judgment, and

WILL DISMISS the complaint WITHOUT PREJUDICE.

       The court will enter a separate final order consistent with this opinion.

       DONE and ORDERED this July 27, 2021.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          10
